Citation Nr: 0520744	
Decision Date: 08/02/05    Archive Date: 08/17/05

DOCKET NO.  03-07 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to enhanced dependency and indemnity compensation 
(DIC) benefits under 38 C.F.R. § 3.5(e).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant is the veteran's widow.  The veteran served on 
active duty from April 1971 to January 1973.  The veteran 
passed away in April 2000.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Nashville, Tennessee.  

In May 2004, a video conference hearing on appeal was held 
with the appellant sitting in Nashville, Tennessee, before 
the undersigned, who is the Acting Veterans Law Judge 
designated by the Chairman to conduct that hearing.  38 
U.S.C.A. § 7107(c) (West 2002).  A transcript of the hearing 
is of record.

The issue on appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on the part of 
the appellant. 


REMAND

As noted above, the veteran died in April 2000.  At the time 
of his death, he was in receipt of VA benefits.  After the 
veteran passed away, the appellant, the veteran's widow, 
applied for dependency and indemnity compensation (DIC).  DIC 
was eventually granted under the precepts of 38 U.S.C. 
§ 1318.  The appellant was notified of this decision and she 
submitted a notice of disagreement.  

The appellant did not appeal the awarding of the overall DIC 
benefits.  Specifically, the appellant noted her disagreement 
with the nonassignment of enhanced DIC benefits.  That is, if 
the appellant positively shows that she and the veteran were 
married for a period of eight years, she will receive a 
higher rate of DIC benefits versus those that she is now 
receiving as a result of being married for a period of less 
than eight years.  The appellant has contended that while she 
and the veteran had a common law marriage for the period of 
1987 to 1992, and a state recognized ceremonial marriage from 
1992 to the date of the veteran's death.  Because the RO has 
not found in her favor, she has appealed to the Board for 
review.  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2004).  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  VA also has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).

In the present case, the Board finds that the VA's redefined 
duties to notify and assist a claimant, as set forth in the 
Veterans Claims Assistance Act of 2000 (VCAA) have not been 
fulfilled regarding the issue on appeal.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and Charles v. Principi, 16 
Vet. App. 370 (2002).

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004) and 
VAOPGCPREC 7-2004.  To ensure that the VA accomplishes this 
task, informational letters have been sent to the regional 
offices informing them of what information must be included 
in a VCAA letter.  See VBA Fast Letter 04-17, August 12, 
2004.

A review of the claims folder indicates that a VCAA letter 
has not been provided.  Specifically, the RO has not informed 
the appellant of the requirements involved for her claim 
including how she could prevail and what the VA will do to 
assist her with her claim.  In the absence of such prior 
notice, the Board finds that the claim must be returned to 
the RO so that a VCAA letter may be issued.  This must occur 
so that the VA will satisfy its duty under the VCAA to notify 
and assist the appellant with regards to the issue on appeal.

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, codified at 38 
U.S.C.A. § 5103 (West 2002), and any 
other applicable legal precedent.

Such notice should specifically apprise 
the appellant of the relevant laws and 
provisions relating to common law 
marriages of the state of Tennessee and 
Georgia, and the evidence and information 
necessary to substantiate her claim and 
inform her whether she or VA bears the 
burden of producing or obtaining that 
evidence or information, and of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  A record of her 
notification must be incorporated into 
the claims file.

The letter should specifically identify 
the type of evidence needed to 
substantiate her claim, namely, evidence 
that would support the finding that she 
and the veteran were married at common 
law prior to their marriage by ceremony 
in September 1992, and that their 
marriage at common law was for a duration 
that would provide her eligibility for VA 
DIC benefits.

2.  The appellant should be further 
advised that her claim would be enhanced 
if any of the following was provided to 
the VA:

a.  Federal or state tax returns showing 
that a state or federal agency recognized 
her relationship with the veteran as a 
common law marriage.
b.  Federal or state agency 
correspondence showing that a particular 
state or federal agency (not the VA) 
recognized her relationship with the 
veteran as a common law marriage.
c.  A ruling by any court of competent 
jurisdiction located in the state of 
Tennessee that recognizes the appellant's 
relationship with the veteran as a common 
law marriage pursuant to the doctrine of 
equitable estoppel.  
d.  Documents showing that the state of 
Georgia recognized the appellant's 
relationship with the veteran as a common 
law marriage, and that her relationship 
remained the same until she ceremonially 
married the veteran in 1992.  

Any obtained documents should be included 
in the claims folder for future review.  
Any nonresponse from the appellant should 
also be noted in the record.  

3.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
38 C.F.R. § 4.2 (2004) See Stegall v. 
West, 11 Vet. App. 268 (1998).

Thereafter, the RO should readjudicate the claim.  If the 
benefits sought on appeal remain denied, the appellant should 
be provided a supplemental statement of the case (SSOC).  The 
SSOC should contain notice of all relevant actions taken on 
the claim for benefits since the last adjudication, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed for 
response.  Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	CHRISTOPHER J. GEARIN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

